Citation Nr: 1336020	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for hypoglycemia.

5.  Entitlement to service connection for syncope.

6.  Entitlement to service connection for weight loss.

7.  Entitlement to special monthly compensation based on aid and attendance/housebound.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1973 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Chicago, Illinois.

In December 2009, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In regard to the appellant's claim for entitlement to service connection for depression, even though the appellant specified that he sought service connection for depression, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

On review of the record the Board has found that further development is needed for VA to fulfill its duties to assist the appellant in obtaining evidence.  The record reflects that the appellant was denied service connection for Social Security Administration disability benefits.  The medical records considered by the Social Security Administration in connection with such applications for benefits are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although the appellant's claimed disabilities of memory loss, hypoglycemia, and weight loss are not disabilities for VA purposes, as they may be manifestations of a disability, the Social Security Administration records may be relevant to the claims.

At the March 2010 RO Hearing, when asked if he recalled why he was let go early, the appellant stated that his commanding officer indicated that he could not respond to authority.  The appellant's service personnel records have not been associated with the claims file.  The appellant has asserted that his depression and memory loss began in service.  As the service personnel records may be relevant to the claim, an attempt should be made to obtain the records.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant has asserted that he has had psychiatric problems since service.  See RO Hearing Transcript at p. 3.  The appellant is competent to report symptoms capable of lay observation, such as certain psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the appellant has been diagnosed with depression, there is some indication that the claimed disability may be associated with service and there is insufficient evidence of record for VA to make a decision, a VA examination is necessary.   

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The appellant's claim for entitlement to special monthly compensation based on Aid and Attendance/Housebound is inextricably intertwined with the service connection claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are  "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to special monthly compensation based on Aid and Attendance/Housebound must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service personnel records.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from June 2010 to present.  If no records are available, the claims folder must indicate this fact.

3.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  Also, provide the appellant with notice of any inability to obtain these records.

4.  After completion of the above and after any records obtained have been associated with the claims file, schedule the appellant for a VA psychiatric examination to determine the following:

(i)  Identify all acquired psychiatric disorders, to include depression and any disabilities manifested by memory loss.

(ii)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that any acquired psychiatric disorder identified, to include depression, is related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

	

